Citation Nr: 1820908	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In August 2013, the Board remanded the case for additional development and it now returns for further appellate review.  

Following remand, in July 2014, the Veteran was issued a statement of the case regarding the issues of service connection for bilateral hearing loss and tinnitus.  The Veteran responded in August 2014, requesting a hearing with a RO hearing official.  The Agency of Original Jurisdiction (AOJ) accepted such correspondence as a substantive appeal in lieu of a VA Form 9.  Accordingly, regardless of whether the appeal has been certified, the appeal of such issues has been perfected and the Board takes jurisdiction, and the issues have been added to the title page of this decision.  See 38 C.F.R. § 19.35.  

Further, as noted above, the Veteran initially requested a hearing with a RO hearing official.  However, in January 2018, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claims for service connection for bilateral hearing loss and tinnitus must be remanded in order to obtain an addendum to the September 2009 VA examiner's opinion.  In this regard, in a review of the Veteran's file and medical records, the examiner noted the Veteran's hearing was tested on separation from service in May 1964 and it showed a normal hearing sensitivity.   The examiner also noted the Veteran's history of working in a casket factory, with the use of hearing protection, and some hunting in the past.  

The examiner then diagnosed bilateral sensorineural hearing loss, and tinnitus per the Veteran's reports of constant ringing in both ears.  The Veteran also reported that the tinnitus had its onset just before he left service.  The examiner opined that the tinnitus was as likely as not a symptom of the Veteran's hearing loss.  Finally, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma during service.  The examiner supported the opinion by referencing that "the Veteran's hearing was well within normal limits" at the time of discharge, and that the Veteran's work in a casket factory required the use of hearing protection.

The examiner provided an insufficient rationale to support the opinion.  Specifically, it is unclear if the examiner converted the Veteran's May 1964 audiometric results to ISO/ANSI standards.  The May 1964 results, when converted, are still within normal limits.  However, they are only just within normal limits, as opposed to "well within" normal limits; including bilaterally showing 20 decibels at 500 hertz, 15 decibels at 1000 hertz in the left ear, and 15 decibels at 4000 hertz in the right ear.  While still remaining within the limits of normal hearing, these results show the Veteran's hearing was closer to the higher ranges of normal hearing.  Thus, on remand, the examiner should address this discrepancy.

Further, the examiner relied on the lack medical treatment or finding of hearing loss in service, and the Veteran's post-service employment, to support the opinion that neither the current bilateral hearing loss or tinnitus were related to acoustic trauma from service.  However, the examiner did not address the Veteran's contentions that he reported experiencing tinnitus in service.  Additionally, the Veteran reported using hearing protection while working in the casket factory.  While the examiner acknowledged these contentions in the report, they were not sufficiently addressed in the rationale.  Thus, on remand, the examiner should provide a complete rationale addressing these contentions which does not rely solely on the lack of medical treatment as evidence.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992); see also Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).

Finally, the issue of a TDIU is decided based on the functional impact of all the Veteran's service-connected disabilities.  The question of service connection for the Veteran's aforementioned claims would impact his total disability picture.  Therefore, the TDIU claim is "inextricably intertwined" with such matters.  Claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the Veteran's TDIU claim is deferred pending the additional development and readjudication of the claims for service connection for bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his hearing loss and tinnitus.  Following a review of the entire record, to include the Veteran's lay statements concerning the onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss, and/or tinnitus, was incurred in service or related to his in-service noise exposure, to include his military duties as an infantryman. 

The examiner should also opine whether the Veteran's bilateral hearing loss and/or tinnitus, manifested within one year of his separation from service in May 1964, i.e., by May 1965, and, if so, please describe the manifestations.

In rendering such opinions, the examiner should specifically document consideration of the Veteran's complaints of the onset of tinnitus before separation from service.

Any opinion provided must be supported by a well-reasoned rationale and not based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records. Dalton, supra.

2.  Schedule the Veteran for a VA examination to assess the affects his service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.  In providing the assessment, the examiner should also discuss the functional impairment resulting from the Veteran's service connection disabilities, including the impact each disability has on his daily activities and employability.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




